Case: 21-20244      Document: 00516272779           Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 8, 2022
                                   No. 21-20244
                                                                         Lyle W. Cayce
                                 Summary Calendar                             Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Morgan Kanu-Bradley,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CR-137-3


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Morgan Kanu-Bradley pleaded guilty to two counts of aiding and
   abetting assault on a federal officer, in violation of 18 U.S.C. §§ 111(a)(1), (b)
   and 2 (Counts 1 and 2); aiding and abetting a robbery of a person in lawful
   control and custody of money of the United States, 18 U.S.C. §§ 2114(a) and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20244     Document: 00516272779            Page: 2    Date Filed: 04/08/2022




                                     No. 21-20244


   2 (Count 3); conspiracy to interfere with commerce by robbery, in violation
   of 18 U.S.C. § 1951(a) (Count 4); aiding and abetting interference with
   commerce by robbery, in violation of 18 U.S.C. §§ 1951(a) and 2 (Count 5);
   and aiding and abetting the brandishing of a firearm in furtherance of a crime
   of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2 (Count 6).
   The district court imposed a non-guidelines sentence of 60 months on
   Counts 1-5 to run concurrent with each other and a consecutive 84-month
   sentence for Count 6, for a total sentence of 144 months.
          Kanu-Bradley argues on appeal that the district court erred in applying
   the enhancement under U.S.S.G. § 2A2.2(b)(1) because his assault of the
   federal officer was spontaneous and did not involve more than minimal
   planning. This court reviews preserved challenges to the district court’s
   interpretation and application of the Sentencing Guidelines de novo. United
   States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011). The factual findings a
   district court makes in support of its decision to apply the § 2A2.2(b)(1)
   enhancement are reviewed for clear error. United States v. Lage, 183 F.3d
   374, 384 (5th Cir. 1999).
          The record supports the district court’s finding that there was more
   than minimal planning in this case. Kanu-Bradley’s criminal conduct was not
   spontaneous, as evidenced by his admissions, along with those of his
   codefendants, that affirmative steps in planning took place, such as bringing
   guns to the robbery, discussing a plan to commit the robbery, and giving a
   signal at the start of the robbery and assault. Because the district court’s
   factual findings in support of the § 2A2.2(b)(1) enhancement are plausible in
   light of the record as a whole, Kanu-Bradley has failed to show clear error.
   See Rodriguez, 630 F.3d at 380.
          Kanu-Bradley also argues that the court erred in applying the financial
   motivation enhancement under U.S.S.G. § 2A2.2(b)(5) because there was no




                                          2
Case: 21-20244      Document: 00516272779           Page: 3   Date Filed: 04/08/2022




                                     No. 21-20244


   evidence that he was paid money or offered money to commit his crimes.
   This court reviews the factual findings a district court makes in support of its
   decision to apply the § 2A2.2(b)(5) enhancement for clear error.
   See Rodriguez, 630 F.3d at 380.
          As the Government argues, any error in the application of the two-
   level § 2A2.2(b)(5) enhancement was harmless “because the court’s
   comments at sentencing show that the selection of the sentence was
   unaffected by the Guidelines.” The district court’s comments at sentencing
   clearly show that it had a 60-month sentence in mind for Counts 1-5 to
   account for Kanu-Bradley’s culpability as well as his youth but also to keep
   Kanu-Bradley’s sentence comparable to his codefendants while accounting
   for his extensive criminal history. As the court explained, the sentence was
   “as close as the [c]ourt [could] come to a sentence that both meets the
   guideline objectives and recognizes the [§] 3553(a) factors, and takes into
   account all of the circumstances and the sentences that have already been
   imposed on [Kanu-Bradley’s] co-defendants.” The court also expressly
   relied on the factors of age and the need to avoid unwarranted sentencing
   disparities among codefendants in its Statement of Reasons.
          Though the court did indicate that it was going “a little bit below” the
   guidelines range, it did not refer to the allegedly incorrect range as the basis
   for its selected sentence. Instead, the court relied on Kanu-Bradley’s
   characteristics (i.e., age and criminal history) and the sentences imposed on
   his codefendants in selecting its sentence. See United States v. Reyna-Aragon,
   992 F.3d 381, 389 (5th Cir.), cert. denied, 142 S. Ct. 369 (2021). The
   Government has satisfied its “heavy burden” of proving that any error in the
   application of § 2A2.2(b)(5) was harmless. United States v. Ibarra-Luna, 628
   F.3d 712, 717 (5th Cir. 2010).




                                          3
Case: 21-20244      Document: 00516272779          Page: 4   Date Filed: 04/08/2022




                                    No. 21-20244


          Finally, Kanu-Bradley argues that the definition of “brandish” in
   § 924(c)(1)(A)(ii) is unconstitutionally vague and thus his conviction on
   Count 6 should be vacated and the case remanded to the district court for
   resentencing. He concedes, however, that review is for plain error because
   he did not raise this argument before the district court. See Puckett v. United
   States, 556 U.S. 129, 135 (2009).
          Kanu-Bradley fails to identify any authority holding that the definition
   of “brandish” in § 924(c)(4) is unconstitutionally vague. “Given the lack of
   controlling authority on this particular vagueness issue, any error on the part
   of the district court was not clear or obvious and could not have been plain
   error.” United States v. Toure, 965 F.3d 393, 400 (5th Cir. 2020) (internal
   quotation marks and citation omitted).
          The judgment of the district court is AFFIRMED.




                                         4